DETAILED CORRESPONDENCE
1. Applicant's response, filed 29 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2020 has been entered.
 
Claim Status
4. Claims 2 and 16 are cancelled.
Claims 21-22 are newly added.
Claims 1, 3-15, and 17-22 are currently pending. 
Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 November 2016.
Claims 1, 9-15 and 17-22 are under examination herein.
Claims 1, 9-15 and 17-22 are rejected.

Claim Objections
5. The objection to claim 1 is withdrawn in view of the claim amendments filed 29 December 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1, 9-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1 recites calculating an estimated source contribution of cell free nucleic acids based on a binomial distribution of counts of the distinguishing regions from the first and second data sets and calculating a presence or absence of a CNV for one or more genomic regions by comparison of the frequency data from the two or more genomic regions from the combined first and second sources and the estimated contribution of cell free nucleic acids in the mixed sample. 
Claim 9 recites a further limitation that the CNV is determined for one or more genomic regions in the second source based on the contribution of the second source to the mixed sample. 
Claims 12-14 recite calculation of the contribution via a maximum likelihood estimate based on the quantity of the two or more informative loci from the first source and the second source using a specific equation and an optimization algorithm.
The limitations of claims 1 and 9 are so generically recited as to equate to mere evaluations of data that can be practically performed in the human mind as claimed. Even under an interpretation of evaluating 32 loci, the accessing steps recited in the claims do not require that all 32 loci are in fact distinguishing regions that are utilized in the calculation. Rather, under the broadest reasonable interpretation of the claims, the distinguishing regions from the first and second data sets are a subset of at least two of the 32 or more informative loci. Mere comparison or calculation using a few loci is easily performed in the human mind as claimed. In addition, the comparison of two or more genomic regions with an estimated contribution of cell-free nucleic acids in the mixed sample requires the comparison of small amounts of data, which can easily be performed in the human mind as claimed. While claim 1, and those claims dependent therefrom, recite performing the mental data evaluations and comparisons using a computer processor as part of a computer-implemented process, there are no additional limitations to indicate that the claimed computer processor requires anything other than a generic computer processor. Beyond the recitation of performing the mental evaluations and judgements with a generic computer processor, nothing in the claims precludes the steps from being practically carried out in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “Mental Processes” grouping of abstract ideas. Furthermore, the limitation for calculating an estimated source contribution of cell-free nucleic acids based on a binomial distribution of counts of the distinguishing regions from the first and second data sets in claim 1 equates to a textual equivalent of a mathematical calculation. This is further enforced by the limitations which recite further mathematical Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 1 recites carrying out the method as a computer implemented method and performing the calculation and comparison steps with a processor, measuring a frequency of thirty-two or more informative loci from a first and second source in a mixed source DNA sample, and accessing three frequency data sets using a computer processor.
Claims 10-11, 15, 17-19 and 21-22 recite further limitations on the data contained in the data sets, the type of mixed sample and the type of patient. 
Claim 20 recites a limitation for assisting in communication of the presence or absence of the CNV to the patient. 
There are no limitations that indicate that the claimed processor requires anything other than a generic computer processor. As such, the limitations for carrying out the recited judicial exception with a processor equate to mere instructions to implement the abstract idea on a Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for measuring the frequency of the loci in the sample, accessing further frequency data that is utilized as input for the recited calculations and comparisons, and transmitting the obtained data to the patient equate to steps of performing clinical tests to obtain input for an equation, gathering data for analysis or mere data outputting that the courts have identified as insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. As such, claims 1, 9-15 and 17-22 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claim 1 recites carrying out the method as a computer implemented method and performing the calculation and comparison steps with a processor, measuring a frequency of thirty-two or more informative loci from a first and second source in a mixed source DNA sample, and accessing three frequency data sets using a computer processor.
Claims 10-11, 15, 17-19 and 21-22 recite further limitations on the data contained in the data sets, the type of mixed sample and the type of patient. 
Claim 20 recites a limitation for assisting in communication of the presence or absence of the CNV to the patient.
Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for accessing the three data sets using a processor in claim 1 and the further limits on the type of data in claims 10, 15 and 17-18 equate to retrieving stored data, which the courts have identified as well-understood, routine and conventional activities in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Regarding claim 20, the courts have found that transmitting data over a network is well-understood, routine and conventional activity in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Regarding the limitations for measuring the frequency of the loci in claim 1 and the further limitations on the type of sample or type of patient in claims 11, 19 and 21-22, these limitations equate to well understood, routine and conventional activities as evidenced by para. [00070] of the instant specification. Para. [00070] discloses that detection of informative loci for use in the processes of the invention can be carried out using various techniques known to those skilled in the art and para. [00060] of the instant specification discloses that the detection of the frequency of the informative loci within a sample can be detected using multiple mechanisms, including hybridization, which equates to an admission that the measurement step is well-understood, routine and conventional. In addition, the references cited to the by the Clinical Chemistry 2010, 56:8, pgs. 1279-1286; 16 October 2014 IDS Document; newly cited) discloses that method of detection of fetal nucleic acid include utilizing commercially available software for the analysis of the sequencing data, which is inherently carried out on a computer, and requires accession of the data in order to carry out the analysis (pg. 1280, col. 2, para. 3 to pg. 1281, col. 2, para. 1). Therefore, the combination of conventional measurement techniques with generic computer capabilities is also conventional.   The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 9-15 and 17-22 are not patent eligible.

	
Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive. 
7. Applicant asserts that the Examiner did not consider the broadest reasonable interpretation of the claims in light of the specification, and specifically paras. [0072]-[0078] of the specification, to appreciate that the processes described as being implemented are rooted in computer technology and cannot be implemented in the human mind (pg. 11, para. 2 to pg. 12, para. 2 of Applicant’s Remarks). Applicant further asserts that it would not be practical to perform the concepts in the human mind because providing accurate CNV determination is 
The most recent guidance regarding patent subject matter eligibility has been compiled into MPEP 2106. MPEP 2106.04(a)(2).III.A sets forth:
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).
While Applicant points to paras. [0072]-[0078] of the instant specification, these paragraphs merely recite that the determination of the copy number variation is executed as a computer software using any type of personal computer or any type of machine that includes at least one processor and memory. There is no indication in these portions of the specification that the steps of calculating an estimated source contribution or comparing frequency data from the two or more genomic regions from the combined first and second sources and the estimated contribution are calculations or comparisons that the human mind is not equipped to perform. Rather, these elements when viewed in light of the specification equate to a mathematical calculation that can be carried out with pen and paper and a comparison of data from at least two regions to a number to make an evaluation or judgement that is similar to a claim of collecting data and analyzing it with data analysis steps recited at a high level of generality that was found to be mental process in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Furthermore, the cited portions of the specification state that the computer can be any generic computer and merely require 
Further, regarding Applicant’s statements of the amount of time necessary to perform the calculations, comparisons and evaluations mentally being impractical, there is no indication that the amount of time necessary to carry out the calculations is a factor in determining whether a claim limitation can be practically carried out in the human mind. Rather, MPEP 2106.04(a)(2).III.A sets forth a standard of determining whether or not the human mind is equipped to perform such calculations, comparisons or evaluations and the use of a physical aid or a computer as a tool to help perform the mental step does not negate the mental nature of the limitation.
 
8. Applicant asserts that the instant claims are not directed to an abstract idea because the claims recite complex calculations and derivations that cannot be simply implemented in the human mind (pg. 12, paras. 3-4 of Applicant’s Remarks). This argument is not persuasive. 
As discussed in the above rejection, the instant claim limitations in claim 1 are so generically recited as to equate simple data evaluations that can be practically performed in the human mind as claimed. Applicant has not provided any factual evidence or scientific explanation as to why the recited claim limitations are not able to be carried out in the human mind or with pen and paper. Additionally, limitations for comparing frequency data from two or more genomic regions equate to mere data comparisons and the comparison of two or more data values can be easily performed in the human mind as claimed. Furthermore, the limitations for calculating the estimated source contribution in claims 1 and 12-14 equate to mathematical 

9. Applicant asserts that claim 1 allows for a practical application of a complex math-based process that improves upon conventional CNV determinations in mixed samples as described in the Kinsley Declaration (pg. 12, para. 4 and pg. 13, para. 6 to pg. 14, para. 4 of Applicant’s Remarks). Specifically, Applicant asserts that the claims recite a practical application in a more accurately, timely, and non-invasively determining CNV associated with a patient and that the Examiner has not analyzed Claim 1 as a whole (pg. 14, para. 1 to pg. 16, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
As set forth in MPEP 2106.05(a), 
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
Applicant’s arguments and the discussion of the points in the Kingsley Declaration, as discussed in the Office action mailed 1 July 2020, demonstrate that the improvement lies in the determination of the presence or absence of a CNV by using an estimated source contribution of cell free nucleic acids, which is part of the recited judicial exception itself. As such, Applicant’s Clinical Chemistry 2010, 56:8, pgs. 1279-1286; 16 October 2014 IDS Document; newly cited) that non-invasive prenatal diagnostic techniques for detection of copy-number variations have been achieved in the prior art (pg. 1279, col. 2, para. 1). Therefore, the prior art indicates that the asserted improvements have already been achieved in the prior art. 

10.  Applicant asserts that evidence in accordance with the Berkheimer memorandum to support that the elements of claim 1 are well-understood, routine and conventional in combination (pg. 16, para. 2 to pg. 17, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
As set forth in MPEP 210605(d), under Step 2B the claims are evaluated to determine if any additional elements provide an inventive concept. Therefore, only those elements in addition to the recited judicial exception are evaluated for conventionality. Whether or not the entirety of the claim is known or obvious over the prior art is not an equivalent determination of the conventionality of the elements in addition to the recited judicial exception in the claims. MPEP 2106.07(a).III sets forth that support for conventionality of an additional element can be provided by pointing to an express statement in the specification, one or more court decisions or a citation to a publication. In the above rejection, the Examiner relies on both court decisions, express statements made by the Applicant in the specification and citation to publications to demonstrate that the additional elements recited in the claims are well-known in the art. Therefore, the Examiner has provided evidence in accordance with the Berkheimer 

11. Applicant asserts that claims 9-20 are patent eligible for the same reasons as claim 1 (pg. 18, para. 1 of Applicant’s Remarks). This argument is not persuasive for the same reasons listed above regarding claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,712,697. Any newly recited portions herein are necessitated by claim amendment. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods are obvious variants of each other. Furthermore, col. 11, line 62 to col. 12, line 13 of the ‘697 patent indicates the frequency of the two or more informative loci is obtained via measurement. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the measurement in order to obtain the frequency data recited in claim 1 of the ‘697 patent.

13. Claims 1 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-12 and 15-16 of U.S. Patent No. 10,847,250. This rejection was previously a provisional nonstatutory double patenting rejection over U.S. Application No. 14/176,858. However, the claims of the 14/176,858 application have subsequently issued as U.S. Patent No. 10/847,250 and the provisional rejection is now a rejection. Although the claims at issue are not identical, they are the claimed methods are obvious variants of each other. One of ordinary skill in the art would have recognized that the frequency data identified based on distinguishing regions from a first or second source in the mixed sample is encompassed by the third data set comprising frequency data for two or more genomic regions from the combined first and second sources in the mixed sample in the instant claims.

Response to Arguments
14. Applicant's remarks on pg. 18, paras. 3-4 of Applicant’s Remarks regarding the double patenting rejections do not address the substance of these rejections but rather state that a terminal disclaimer will be filed if all other rejections are overcome. All other rejections have not yet been overcome and thus the rejections are maintained. 

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631